DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 07-29-2022 have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 15, and 20- 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kenna (US 20170065014 A1) in view of Ourique et al (US 20120260933 A1).
Regarding claim 1, Kenna discloses a hair extension unit (Fig. 1), comprising: a band (Fig. 2, substrate 201) having a length and a width thereof (Fig. 2), the width of the band extending from a bottom end to a top end (Fig. 2), wherein the width of the band comprises between 0.75 and 1.25 inches (Fig, 2. Para. 0032 discloses “the width 203 of the substrate may be at least twice the width 110 of the polymer 106” and claim 12 discloses “the width of the polymer 106 is in approximately up to one-quarter of an inch), wherein each row of hair comprises hair having a terminal end of said hair attached to the band (Fig. 6, the terminal end of the hair 102 is attached to 201); and  one or more clips attached to the band at a side opposite the rows of hair (Fig. 3).
Kenna does not explicitly disclose between six and ten rows of hair, the between six and ten rows comprising: a first row of hair being attached to the band along the length thereof and adjacent to the bottom end, a second row of hair being attached to the band along the length thereof and adjacent to the first row of hair, a third row of hair being attached to the band along the length thereof and adjacent to the second row of hair, a fourth row of hair being attached to the band along the length thereof and adjacent to the third row of hair, a fifth row of hair being attached to the band along the length thereof and adjacent to the fourth row of hair, and a sixth row of hair being attached to the band along the length thereof and adjacent to the fifth row of hair.  
Ourique teaches a hair extension attachment with multiple rows of weft (Para. 0016) attached to a planar surface and gaps between the rows of weft extensions (Fig. 5) with a first row of hair being attached to the band along the length thereof and adjacent to the bottom end (Fig. 3), a second row of hair being attached to the band along the length thereof and adjacent to the first row of hair (Fig. 3). ). Ourique  does not explicitly teach rows of weft between 3 and 10, but it does further teach in para 0016 “In an alternative embodiment two or more lines, rows, columns or substantially linear arrangements of hair extension strands and/or hair weft are provided” so that the number of lines, rows, columns and/or the like can vary depending on how thick the hair extension means needs to be (para. 0016).
It would have been obvious to one having ordinary skill in the art before the effective filing date to make the hair extension of Ourique from rows of weft between one and ten rows or more attached to the band along the length and adjacent to each other so that the number of lines, rows, columns and/or the like can vary depending on how thick the hair extension means needs to be (Para. 0069). 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the hair attachment of the band of Kenna with multiple rows of wefts and gaps between them as taught by Ourique so that the number of lines, rows, columns and/or the like can vary depending on how thick the hair extension means needs to be.
Regarding claim 2, Kenna and Ourique disclose the claimed invention of claim 1. Kenna further discloses the hair (108) comprises human hair (Para. 0027).  
Regarding claims 3- 8, Kenna and Ourique disclose the claimed invention of claim 1. Ourique further teaches multiple rows of hair from one to ten attached to planar surface of the material portion surface 4 (Fig. 5 and para. 0016).
Regarding claim 10, Kenna and Ourique disclose the claimed invention of claim 1. Kenna further discloses each row of hair is attached to the band by an adhesive (Para. 0036, adhesive 801).  
Regarding claim 11, Kenna discloses a hair extension unit (Fig. 1), comprising: a band (Fig. 2, substrate 201) having a length and a width thereof (Fig. 2), the width of the band extending from a bottom end to a top end, wherein the width of the band comprises between 0.75 and 1.25 inches (Fig, 2. Para. 0032 discloses “the width 203 of the substrate may be at least twice the width 110 of the polymer 106” and claim 12 discloses “the width of the polymer 106 is in approximately up to one-quarter of an inch), wherein each row of hair comprises hair having a terminal end of said hair attached to the band (Fig. 6, the terminal end of the hair 102 is attached to 201); and one or more clips attached to the band at a side opposite the rows of hair (Fig. 3).  
Kenna does not explicitly disclose between six and ten rows of hair, the between six and ten rows comprising: a first row of hair being attached to the band along the length thereof and adjacent to the bottom end, a second row of hair being attached to the band along the length thereof and adjacent to the first row of hair, a third row of hair being attached to the band along the length thereof and adjacent to the second row of hair, a fourth row of hair being attached to the band along the length thereof and adjacent to the third row of hair, a fifth row of hair being attached to the band along the length thereof and adjacent to the fourth row of hair, a sixth row of hair being attached to the band along the length thereof and adjacent to the fifth row of hair; a seventh row of hair being attached to the band along the length thereof and adjacent to the sixth row of hair, and an eighth row of hair being attached to the band along the length thereof and adjacent to the seventh row of hair.
Ourique teaches a hair extension attachment with multiple rows of weft (Para. 0016) attached to a planar surface and gaps between the rows of weft extensions (Fig. 5) with: a first row of hair being attached to the band along the length thereof and adjacent to the bottom end (Fig. 3), a second row of hair being attached to the band along the length thereof and adjacent to the first row of hair (Fig. 3). Ourique  does not explicitly teach rows of weft between 3 and 10, but it does further teach in para 0016 “In an alternative embodiment two or more lines, rows, columns or substantially linear arrangements of hair extension strands and/or hair weft are provided” so that the number of lines, rows, columns and/or the like can vary depending on how thick the hair extension means needs to be (para. 0016).
It would have been obvious to one having ordinary skill in the art before the effective filing date to make the hair extension of Ourique from rows of weft between one and ten rows or more attached to the band along the length and adjacent to each other so that the number of lines, rows, columns and/or the like can vary depending on how thick the hair extension means needs to be.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the hair attachment of the band of Kenna with multiple rows of wefts and gaps between them as taught by Ourique so that the number of lines, rows, columns and/or the like can vary depending on how thick the hair extension means needs to be.
Regarding claim 12, Kenna and Ourique disclose the claimed invention of claim 11. Kenna further discloses the hair (108) comprises human hair (Para. 0027). 
Regarding claim 13, Kenna and Ourique disclose the claimed invention of claim 11. Ourique further teaches the eighth row of hair is attached to the band along the length and adjacent to the top end thereof (Para. 0016 and Fig.3), 
Regarding claim 15, Kenna and Ourique disclose the claimed invention of claim 11, Kenna further discloses each row of hair is attached to the band by an adhesive (Para. 0036, adhesive 801).  
Regarding claim 20, Kenna and Ourique disclose the claimed invention of claim 1. Kenna further discloses the band (Substrate 201) comprising a solid planar surface (Fig. 9).  
Regarding claim 21, Kenna and Ourique disclose the claimed invention of claim 11. Kenna further discloses the band (Substrate 201) comprising a solid planar surface (Fig. 9).  
Regarding claim 9 and 14, Kenna and Ourique disclose the claimed invention of claim 1 and 11. Kenna and Ourique does not explicitly discloses for each row of hair, said row thickness comprises between 0.0625 and 0.1250 inches. However, Ourique teaches each row of hair comprises a row thickness (as shown in Fig. 3) so that the number of lines, rows, columns and/or the like can vary depending on how thick the hair extension means needs to be (Para. 0016), and to increases the thickness of the hair extension 200 (Para. 0069). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the thickness of each row of hair of Kenna and Ourique device to be between 0.0625 and 0.1250 inches so that the number of lines, rows, columns and/or the like can vary depending on how thick the hair extension means needs to be, and to increases the thickness of the hair extension 200.

Response to Arguments
Applicant's arguments filed on 07-29-2022 have been fully considered but they are not persuasive because of the following reasons: 
Applicant 1st remark and argument: The applicant alleges that Kenna reference by having 6 or more rows attached to the band would render Kenna unsatisfactory for its intended purpose, and would make Kenna inoperable for intended purpose.
In response, the examiner disagree with the applicant’s assertion. The examiner notes that modifying the band of Kenna to have multiple row of weft as taught by Ourique reference would  not make Kenna inoperable. This modification would allow the number of lines, rows, columns and/or the like can vary depending on how thick the hair extension means needs to be (See Ourique reference, Para. 0016). In addition, as shown in Fig. 10 Kenna reference below, the back side of the band 1001 is capable to hold multiple row of weft as taught by Ourique. 

    PNG
    media_image1.png
    345
    943
    media_image1.png
    Greyscale

Applicant 2nd remark and argument: Applicant asserts that Ourique does not teach or reasonably suggest having 6 to 10 rows, and at best only teaches 5 rows.
In response, the examiner disagree with the applicant assertion. Ourique teaches in para 0016 “In an alternative embodiment two or more lines, rows, columns or substantially linear arrangements of hair extension strands and/or hair weft are provided” so that the number of lines, rows, columns and/or the like can vary depending on how thick the hair extension means needs to be (para. 0016). In addition, Ourique device is capable to be modified, in this instance, to be between 6 to 10 rows depending how thick the hair extension needed to be (para. 0046). The examiner notes that adding between 6 to 10 rows of hair would not significantly increase the band of Ourique, but rather would allow the user to have thicker hair extension to meet some user’s needs of preferring thicker hair extension, and would not make the hair extension too thick and too wide for intended purpose.
Applicant 3rd remark and argument: Applicant asserts that each row thickness of hair is between 0.0625 and 0.1250 inches, and this range is not an arbitrary range. 
In response, examiner notes it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the thickness of each row of hair of Kenna and Ourique device to be between 0.0625 and 0.1250 inches so that the number of lines, rows, columns and/or the like can vary depending on how thick the hair extension means needs to be, and to increases the thickness of the hair extension 200.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772     

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772